DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15: (IA: Claims 1-8 and IB: Claims 9-15). 
IA. Claims 1-8, drawn to “a gas sensor comprising at least one sensor device including a surface acoustic wave (SAW) device or a quartz crystal microbalance (QCM) device” classified in G01N 29/022.
IB. Claims 9-15, drawn to “a method of optimizing an array of gas sensors each including a sensor device having a layer of MOF material disposed thereon, wherein the sensor device is structured to sense a change in mass of the MOF material” classified in G01N 29/022.
II. Claim 16, drawn to “a method of converting an output of a gas sensor or an array of gas sensors” classified in G01N 29/022.

The inventions are distinct, each from the other because of the following reasons:

Inventions IA and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention IA needs at least one sensor device including a surface acoustic wave (SAW) device or a quartz crystal microbalance (QCM) device; and a layer of metal organic framework (MOF) material wherein the at least one sensor device is structured to sense a change in mass of the MOF material while invention II does not require such features, thus, could be used with another device or sensor, not necessarily the device of Invention IA. Further, Invention II requires a step of calculating a probability distribution of the output of the gas sensor or array of gas sensors based on the simulated adsorption characteristics while Invention I does not require such a feature.

Inventions IB and II are directed to related distinct process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention II requires a step of calculating a probability distribution of the output of the gas sensor or array of gas sensors based on the simulated adsorption characteristics while Invention I does not require such a feature. Further, invention I requires a step of calculating an effectiveness score for each of the potential arrays; and selecting one or more of the potential arrays based on the calculated effectiveness scores while invention II does not require such a step. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

4.	If Invention I, is elected then the following election of species is also applicable:
(i) a surface acoustic wave (SAW) device; 
(ii) a quartz crystal microbalance (QCM) device. 

Applicant is required to elect a single disclosed species from the above.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2 and 5-15 are generic for Invention I.

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
 b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6. 	A telephone call was made to Attorney Nathaniel Wilks on 12/29/2021 to request an oral election to the above restriction requirement, but did not result in an election being made at the time of call.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861